Citation Nr: 1241737	
Decision Date: 12/06/12    Archive Date: 12/13/12

DOCKET NO.  06-37 144	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).  

2.  Entitlement to service connection for migraine headaches. 

3.  Entitlement to service connection for a vision disorder, to include as secondary to migraine headaches. 

4.  Entitlement to service connection for a left knee disability. 


REPRESENTATION

Veteran represented by:	The American Legion



ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The Veteran served on active duty from May 1989 to September 1989. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a December 2005 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina. 

The matters were previously before the Board in October 2010 and were remanded to the agency of original jurisdiction (AOJ) for additional development.  The case has been returned to the Board for further appellate review.  

The issues of entitlement to service connection for a psychiatric disorder, headaches and a left knee disorder being remanded are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

A vision disability is not shown.  


CONCLUSION OF LAW

A vision disability was not incurred in or aggravated during active service.  38 U.S.C.A. §§ 1110, 1154(a), 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 C.F.R. § 3.159, amended VA's duties to notify and assist a claimant in developing the information and evidence necessary to substantiate a claim.  Under 38 U.S.C.A. § 5103, VA must notify the claimant of any information or evidence not of record that is necessary to substantiate the claim and that information or evidence VA will seek to provide, and what parts VA expects the claimant to provide.  38 C.F.R. § 3.159(b). 

VA must provide such notice to a claimant prior to an initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (AOJ), even if the adjudication occurred prior to the enactment of the VCAA.  See Pelegrini v. Principi, 18 Vet. App. 112, 119-120 (2004).  VCAA requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all elements of a claim for service connection, so that VA must provide notice that a disability rating and an effective date will be assigned if service connection is awarded.  Dingess v. Nicholson, 19 Vet. App. 473 (2006); aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007). 

Though notification to the Veteran may not have met all of the requirements of the VCAA and related case law, the matter decided below may be addressed at this time, without further remand, because no errors in notice are prejudicial, and the Veteran has been provided all information needed for a reasonable person to prove these claims.  In any event, the United States Court of Appeals for the Federal Circuit (Federal Circuit) held that generic notice in response to a claim is all that is required.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1277 (2009).  

VA notified the Veteran of the information and evidence needed to substantiate and complete a claim by way of letters dated in March 2005 and October 2010.  These documents in combination provided notice of what part of that evidence is to be provided by the claimant, and notice of what part VA will attempt to obtain.  The RO informed the Veteran of the specific criteria to substantiate his claim for service connection for a vision disorder.  The RO has provided adequate notice of how effective dates are assigned in December 2006 and the claim was readjudicated most recently in a March 2012 supplemental statement of the case.  After pertinent notice was provided, the Veteran was afforded a meaningful opportunity to participate in the adjudication of the claim on appeal. 

The claimant was provided the opportunity to present pertinent evidence.  The duty to assist includes the duty to provide a medical examination or obtain a medical opinion when such is necessary to make a decision on the claim, as defined by law.  The Veteran was afforded a VA examination in June 2011 and the examination report and opinion are adequate for the purposes of deciding the claim on appeal.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007). 

In sum, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.  VA has fulfilled its duty to assist the claimant by obtaining identified and available evidence needed to substantiate the claim, and, as warranted by law.  Significantly, the Veteran has not identified, and the record does not otherwise indicate, that any additional evidence exists that has not been obtained and would be necessary for a fair adjudication of the claim. Hence, no further notice or assistance is required to fulfill VA's duty to assist the Veteran in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384   (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II.  Service Connection

The issue on appeal is entitlement to service connection for a vision disorder.  Having reviewed the evidence, the Board finds that service connection is not warranted.  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).  The second and third elements may be established by showing continuity of symptomatology.  Continuity of symptomatology may be shown by demonstrating "(1) that a condition was 'noted' during service or any applicable presumption period; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology."  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); see also Davidson, 581 F.3d at 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

At the time of the service entrance examination, every Veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111.  Only such conditions as are recorded in examination reports are considered as "noted."  38 C.F.R. § 3.304(b).  When determining whether a defect, infirmity, or disorder is "noted" at entrance into service, supporting medical evidence is needed.  Crowe v. Brown, 7 Vet. App. 238 (1994) (supporting medical evidence is needed to establish the presence of a pre-existing condition). 

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77. 

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that the Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2002).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).

In determining the probative value to be assigned to a medical opinion, the Board must consider three factors.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The initial inquiry in determining probative value is to assess whether a medical expert was fully informed of the pertinent factual premises (i.e., medical history) of the case.  A review of the claims file is not required, since a medical professional can also become aware of the relevant medical history by having treated a Veteran for a long period of time or through a factually accurate medical history reported by a Veteran.  See id. at 303-04.  

The second inquiry involves consideration of whether the medical expert provided a fully articulated opinion.  See id.  A medical opinion that is equivocal in nature or expressed in speculative language does not provide the degree of certainty required for medical nexus evidence.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The third and final factor in determining the probative value of an opinion involves consideration of whether the opinion is supported by a reasoned analysis.  The most probative value of a medical opinion comes from its reasoning.  Therefore, a medical opinion containing only data and conclusions is not entitled to any weight.  In fact, a review of the claims file does not substitute for a lack of a reasoned analysis.  See Nieves-Rodriguez, 22 Vet. App. at 304; see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").  

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

The Board finds that the evidence does not establish a visual disorder at any time during the appeal period.  Absent current disability, service connection is not warranted.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

The Board notes that although the accompanying medical history to the April 1989 service entrance examination report notes that a history of having had stitches in the left eyebrow, the condition was noted to have healed.  Moreover, the April 1989 examination report shows that the eyes were normal and ophthalmoscopic examination was normal.  In addition, pupils were normal and ocular motility was normal.  Further, the eyes were assigned a profile of "1."  See Odiorne v. Principi, 3 Vet. App. 456, 457 (1992) (observing that the 'PULHES' profile reflects the overall physical and psychiatric condition of the Veteran on a scale of 1 (high level of fitness) to 4 (a medical condition or physical defect which is below the level of medical fitness for retention in the military service)).  Thus, the Board finds a visual disorder was noted at service entrance.  

In addition, manifestations of a vision disorder are not shown during service.  Thus, the presumption of soundness is not applicable.  See Gilbert v. Shinseki, No 11-2355 (Vet. App. Oct. 24, 2012).  Regardless, in the absence of a current disability, service connection is not warranted under any theory of entitlement.  

No visual disorder was found to be present on VA examination in June 2011 and the report of examination notes that the Veteran admitted to having no current visual problems.  Further, in a February 2012 addendum, the examiner reiterated the conclusion that the Veteran does not have a visual disorder.  

The Board notes that although the June 2011 VA examination report notes mild hyperopia, for purposes of entitlement to VA benefits, the law provides that refractive errors of the eyes are developmental defects and not disease or injury within the meaning of applicable legislation.  38 C.F.R. §§ 3.303(c), 4.9.  Thus, in the absence of superimposed disease or injury, service connection may not be allowed for refractive error of the eyes, including myopia/hyperopia, presbyopia and astigmatism, even if visual acuity decreased in service, as this is not a disease or injury within the meaning of applicable legislation relating to service connection.  See VAOPGCPREC 82-90, 55 Fed. Reg. 45711 (1990) (service connection may not be granted for defects of congenital, developmental or familial origin, unless the defect was subject to a superimposed disease or injury).  

The Board notes that the Veteran is competent to report his symptoms.  In the absence of underlying eye pathology, however, service connection for a visual disability is not in order.  The Board notes that although the Veteran's substantive appeal reflects an assertion that visual impairment is secondary to headaches, service connection for headaches is not in effect.  In addition, and although the issue of service connection for headaches is the subject of the remand below, the visual symptoms accompanying headaches are for consideration in the evaluation of headaches, should service connection for headaches be established.  

In reaching a determination in this case, the Board has accorded more probative value to the VA medical opinion.  The examiner reviewed the claims folder and the rationale provided for the opinion is based on objective findings, reliable principles and sound reasoning.  Such is far more probative than the Veteran's lay assertions.  Thus, service connection is not warranted for a vision disorder.  


ORDER

Service connection for a vision disorder is denied.  


REMAND

The Veteran seeks entitlement to service connection for a psychiatric disorder, headaches and a left knee disorder.  Having reviewed the evidence, the Board finds that further development is necessary for a determination.  

With respect to a psychiatric disorder, the Board notes that the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  The April 2011 VA examination report reflects the Veteran's complaints of having been prematurely and wrongfully discharged from service due to an incident in which he was assaulted and had to defend himself.  The examiner reported that the Veteran denied any persistently reexperiencing of the suggested trauma and determined that he did not meet the criteria for a diagnosis of PTSD.  

It was further noted that some avoidance of others and diminished activities with irritability may be related to the feelings of anger and irritability as a result of having been 'unfairly' separated from service, and thus, a diagnosis of chronic adjustment disorder with mixed emotions and anxiety better was noted to better describe his symptoms.  An opinion as to whether it is at least as likely as not that chronic adjustment disorder is related to service was not provided.  

Once VA undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  As such, the Board finds the April 2011 VA examination report to be inadequate for a determination.  Thus, the Board has no discretion and must remand the claim seeking service connection for a psychiatric disorder for an examination to determine the nature, onset and etiology of the disorder.  

In addition, in concluding that the Veteran's headaches are not related to service, the February 2012 VA examiner noted no in-service complaints, findings or treatment for headaches.  The Board notes that in addition to a history of a head injury noted on the accompanying medical history to the April 1989 service entrance examination, and as pointed out by the Veteran's representative, service treatment records reflect complaints of headache pain for two weeks in May 1989.  An opinion based upon an inaccurate factual basis is of diminished probative value, if any.  See Reonal v. Brown, 5 Vet. App. 458 (1993); see also Dalton v. Nicholson, 21 Vet. App. 23, 39 (2007) (finding medical examination inadequate where examiner "impermissibly ignored the appellant's lay assertions that he had sustained a back injury in service"); see also Buchanan v. Nicholson, 451 F .3d 1331, 1336 (Fed.Cir.2006) (holding that the Board erred by relying on medical examiner who "ultimately relies not on the objective medical evidence, but rather the absence of such in reaching her opinion that the onset of [the appellant's] psychiatric symptoms did not occur during ... service").  In addition, the opinion does not adequately address the Veteran's report of continuity of symptoms after separation.  

As such, the Board finds the February 2012 VA examination report and opinion to be inadequate for a determination in regard to the issue of entitlement to service connection for headaches.  See Barr.  Thus, the Board has no discretion and must remand the claim seeking service connection for headaches for an examination to determine the nature, onset and etiology of the disorder.  

With respect to service connection or a left knee disorder, the Board notes that the April 1989 service entrance examination report shows that the lower extremities were normal.  Service treatment records reflect treatment for left knee pain during service, to include in July, August and September 1989, and findings, to include swelling, tenderness and a 2-3 mm of lateral opening with varus stress was noted, along with patellofemoral crepitus, were noted to be consistent with a Baker's cyst.  

In addition, the February 2012 VA examiner stated that although left knee symptoms during service were attributed to a Baker's cyst, a Baker's cyst was not proven by objective testing.  In addition, the examiner stated that a Baker's cyst does not cause the symptoms of locking and stiffness of which the Veteran complained.  The Board notes that if the Veteran's in-service left knee symptoms were not manifestations of a Baker's cyst and his current left knee symptoms of locking and stiffness are not manifestations of a Baker's cyst, an opinion should have been provided as to whether the in-service left knee symptoms are related to the current left knee symptoms, diagnosed as chronic left knee strain on VA examination in November 2007.  Moreover, and although no evidence of treatment was noted since separation, symptoms, not treatment, are the essence of any evidence of continuity of symptomatology (Savage v. Gober, 10 Vet. App. 488, 496 (1997)).  The examiner failed to adequately address the Veteran's competent statements of a continuity of symptoms.  As such, the Board finds the February 2012 VA examination report and opinion to be inadequate for a determination in regard to the issue of entitlement to service connection for a left knee disorder.  See Barr.  Thus, the Board has no discretion and must remand the claim seeking service connection for a left knee disorder for an examination to determine the nature, onset and etiology of the disorder.  

Accordingly, the case is REMANDED for the following action:

1.  Notify the Veteran that he may submit lay evidence of any continuity of symptoms, to include statements from the Veteran's and other who have first-hand knowledge of his complaints of symptoms referable to his claimed disabilities during and/or since service. 

2.  After associating any outstanding medical records with the claims folder, arrange for the Veteran to undergo a comprehensive VA psychiatric examination.  The claims folder must be made available to and reviewed by the examiner.  All necessary tests should be conducted.  The report of examination should note all psychiatric disabilities, to include chronic adjustment disorder with mixed emotions and anxiety, found to be present.  A diagnosis of PTSD must be ruled in or excluded.

The examiner must opine as to whether it is at least as likely as not that any psychiatric disability found to be present is related to or had its onset during service.  

In offering this impression, the examiner must acknowledge and discuss the lay evidence regarding a continuity of symptoms since service.  The examiner must provide a rationale for any and all opinions expressed, which should be set forth in a legible report.

3.  After associating any outstanding medical records with the claims folder, arrange for the Veteran to undergo an appropriate VA examination(s) to determine the nature, onset and etiology of any left knee disorder or headaches found to be present.  The claims folder must be made available to and reviewed by the examiner.  All necessary tests should be conducted.  The examiner must opine as to whether it is at least as likely as not that a left knee disorder or headaches is/are related to or had an onset during service.  

In offering the opinion, the examiner must acknowledge and discuss the lay evidence regarding a continuity of symptoms since service.  The examiner must provide a rationale for any and all opinions expressed, which should be set forth in a legible report.  

4.  The readjudicate the appeal.  If the benefits sought on appeal remain denied, issue the Veteran and his representative a Supplemental Statement of the Case and afford the Veteran a reasonable opportunity to respond.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claima must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


